Citation Nr: 0919616	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  06-28 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Muskogee, Oklahoma


THE ISSUE

Eligibility for payment of Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.  
He died in August 2000.  The appellant is the Veteran's 
daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In July 2008, the Board remanded the appeal to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in August 2000.

2.  At the time of his death, he was not service-connected 
for any disability; however, he had a pending claim for 
service connection for heart disease, hypertension, shortness 
of breath, and kidney problems.  

3.  In June 2003, the RO granted the Veteran's surviving 
spouse death pension benefits but denied claims for 
dependency and indemnity compensation and accrued benefits; 
as she did not initiate an appeal, the decision became final.

4.  The Veteran did not die during service or due to a 
service-connected disability, and he did not have permanent 
and total disability resulting from a service-connected 
disability at the time of his death.



CONCLUSION OF LAW

The requirements of eligibility for payment of DEA benefits 
under Chapter 35, Title 38, United States Code, have not been 
met.  38 U.S.C.A. § 3501(a) (West 2002); 38 C.F.R. §§ 3.807, 
21.3020, 21.3021 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The Board notes that, because the law is dispositive with 
regard to the appellant's claim, a review of VA's duty to 
notify and assist is not necessary.  VA is not required to 
meet the duty to notify or assist a claimant, where a claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129 (2002); Manning v. Principi, 16 Vet. App. 534, 
542-43 (2002); see also VAOPGCPREC 5-2004.

Pertinent Laws and Regulations

Chapter 35 of Title 38 of the United States Code provides for 
educational assistance for all eligible persons.  38 U.S.C.A. 
§ 3510 (West 2002).  Generally, an eligible person is a child 
or surviving spouse of a person who died during service or 
due to a service-connected disability; or a child, spouse, or 
surviving spouse of a person who has or died from permanent 
and total disability resulting from a service-connected 
disability.  38 U.S.C.A. § 3501(a) (West 2002).

 Analysis

The Veteran died in August 2000.  At the time of his death, 
he was not service-connected for any disability; however, he 
had a pending claim for service connection for heart disease, 
hypertension, shortness of breath, and kidney problems. 

In March 2003, the Veteran's surviving spouse filed claims 
for dependency and indemnity compensation (DIC), death 
pension, and accrued benefits.  Of note, she indicated that 
she was not claiming that the cause of death was due to 
service.

In June 2003, the RO granted death pension benefits but 
denied DIC and accrued benefits.  Although notified of the 
decision, she did not initiate an appeal and thus the 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

Given the above, the Board finds that the Veteran did not die 
during service or due to a service-connected disability, and 
he did not have permanent and total disability resulting from 
a service-connected disability at the time of his death.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims held that in 
cases in which the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  As the 
record reflects that the Veteran did not die in service or 
due to a service-connected disability or that he was 
evaluated as having disability total and permanent in nature 
as a result of service-connected disability at the time of 
his death, no child or surviving spouse of the Veteran is 
eligible for such benefits, and entitlement to DEA benefits 
is not warranted as a matter of law.  38 U.S.C.A. § 3501(a); 
38 C.F.R. §§ 3.807, 21.3020, 21.3021.


ORDER

Eligibility for payment of DEA benefits under Chapter 35, 
Title 38, United States Code, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


